Citation Nr: 0006752	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-08 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right hip arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Army from August 1943 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO), in which the RO denied entitlement to service 
connection for right hip arthritis.  

This claim was also developed on the issue of entitlement to 
an increased rating for post-traumatic stress disorder 
(PTSD).  The Board notes that in a June 1999 rating action, 
the RO increased the disability evaluation of the PTSD to 100 
percent from April 1997.  This is a substantial grant of the 
benefit sought with regard to the issue, and it is no longer 
subject to appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for right 
hip arthritis is not supported by competent medical evidence 
showing that the veteran has right hip arthritis that is 
related to an in-service disease or injury or to service-
connected residuals of shell fragment wounds to the right 
thigh.


CONCLUSION OF LAW

The claim of entitlement to service connection for right hip 
arthritis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Although the RO made numerous requests to the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service medical records, no records could be located and they 
are presumed to have been destroyed in the fire at that 
facility in 1973.  Alternate records include a report from 
the Office of the Surgeon General Department of the Army 
reflecting a September-October 1944 hospitalization for 
treatment of residuals of shell fragment wounds to the right 
thigh.  There was no mention of right hip arthritis.  

During a November 1982 VA examination, the veteran had 
complaints of stiffness and soreness of his right thigh in 
the mornings, after long immobility, and after long standing.  
Upon examination, there was no muscle atrophy of the right 
lower extremity and no scar of the right thigh was 
identified.  The veteran was diagnosed with the residuals of 
a gunshot wound to the right thigh.  

During a February 1990 VA examination, the veteran reported 
that in September 1944 he suffered from a gunshot wound to 
his right thigh.  According to the veteran, the bullet 
entered the inner area of his upper thigh and exited through 
the right buttock.  The veteran was diagnosed with a gunshot 
wound to the right thigh by history and with osteoarthritis 
of both hips.  

During an August 1997 VA examination, it was noted that the 
veteran had a history of degenerative osteoarthritis of the 
hips.  Upon examination, the hip joints showed a painful 50 
percent reduction in internal and external rotation 
bilaterally.  The examination also revealed a gunshot wound 
in the right buttock area, well-healed and without 
significant loss of muscle mass.  

II. Laws and Regulations

Service connection can be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304 (1999).  

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). As with a claim for 
direct service connection, a claim for secondary service 
connection must be well grounded.  Jones  v. Brown, 
7 Vet.App. 134, 137-38 (1994).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability(but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 
Vet.App. 439 (1995)

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999). 

If the veteran fails to submit evidence showing that the 
claim is well grounded, VA is under no duty to assist her in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well-grounded.  The Board 
notes that, regardless of numerous attempts to obtain the 
veteran's service medical records, none could be located.  If 
the service medical records cannot be located, VA has a 
heightened duty to explain its findings and conclusion.  
Ohare v. Derwinski, 1 Vet. App. 365 (1991).  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III. Analysis

An August 1997 VA examination shows a diagnosis of 
degenerative osteoarthritis of the right hip.  Therefore, the 
Board finds the first Caluza element has been satisfied 
because there is a current medical diagnosis of a disability.  
Caluza, 7 Vet. App. at 506.

The veteran has provided lay evidence indicating that he 
injured his right thigh during service, and that his current 
right hip arthritis is related to that injury.  As a lay 
person the veteran is competent to provide evidence of an 
observable disorder, but he is not competent to provide 
evidence that requires medical expertise.  Grottveit, 5 Vet. 
App. at 93; Savage, 10 Vet. App. at 497.  The record reflects 
that the veteran is a combat veteran and that he did sustain 
a gunshot wound to his right thigh during service.  Still, to 
establish a well grounded claim, there must be competent 
evidence of a causal nexus between the in-service event and 
the present disability.  Although medical evidence shows that 
there was a gunshot wound to the right thigh and the veteran 
has degenerative osteoarthritis of the right hip, the veteran 
has not submitted evidence of an etiological relationship 
between his right hip arthritis and service.  Therefore, the 
evidence does not suggest that the current right hip 
arthritis is related to an in-service disease or injury.  
Wade v. West, 11 Vet. App. 302 (1998).

In addition, no competent medical evidence has been presented 
to support the veteran's assertions that his current right 
hip arthritis is related, directly or otherwise, to the 
service-connected residuals of shell fragment wounds to the 
right thigh.  Therefore, the claim of service connection on a 
secondary basis is not plausible.  See 38 U.S.C.A. § 5107.

Although the Board has carefully considered the contentions 
provided by the veteran, the claim of entitlement to service 
connection for right hip arthritis is not well-grounded 
because the medical evidence does not show that the veteran 
has right hip arthritis that is related to an in-service 
disease or injury or the service-connected right thigh 
disability.


ORDER

Entitlement to service connection for right hip arthritis is 
denied. 




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

